 



Exhibit 10.8
EXECUTION COPY
CUSTODIAN AGREEMENT
among
AMERICREDIT FINANCIAL SERVICES, INC.,
as Custodian,
FINANCIAL GUARANTY INSURANCE COMPANY,
as Insurer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trust Collateral Agent
Dated as of September 18, 2006

 



--------------------------------------------------------------------------------



 



          THIS CUSTODIAN AGREEMENT, dated as of September 18, 2006, is made with
respect to the issuance of Notes and a Certificate by AmeriCredit Automobile
Receivables Trust 2006-B-G (the “Issuer”), and is between AMERICREDIT FINANCIAL
SERVICES, INC., as custodian (in such capacity, the “Custodian”), FINANCIAL
GUARANTY INSURANCE COMPANY (the “Insurer”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as Trust Collateral Agent (the
“Trustee”). Capitalized terms used herein which are not defined herein shall
have the meanings set forth in the Sale and Servicing Agreement as hereinafter
defined.
W I T N E S S E T H:
          WHEREAS, AmeriCredit Financial Services, Inc. (“AFS”) and AFS SenSub
Corp. (“AFS SenSub”) have entered into a Purchase Agreement dated as of
September 18, 2006 (the “Purchase Agreement”), pursuant to which AFS has sold,
transferred and assigned to AFS SenSub all of its right, title and interest in
and to the Initial Receivables and will sell, transfer and assign to AFS SenSub
on the applicable Subsequent Transfer Date all of its right, title and interest
in and to the related Subsequent Receivables;
          WHEREAS, the Issuer, AFS, as Servicer (the “Servicer”), AFS SenSub and
Wells Fargo Bank, National Association, as Trust Collateral Agent and as Backup
Servicer, have entered into a Sale and Servicing Agreement, dated as of
September 18, 2006 (the “Sale and Servicing Agreement”), pursuant to which AFS
SenSub has sold, transferred and assigned to the Issuer all of AFS SenSub’s
right, title and interest in and to the Initial Receivables and will sell,
transfer and assign to the Issuer on the applicable Subsequent Transfer Date all
of AFS SenSub’s right, title and interest in and to the related Subsequent
Receivables;
          WHEREAS, in connection with such sales, transfers and assignments, AFS
and AFS SenSub have made certain representations and warranties regarding the
Receivable Files, upon which the Insurer has relied in issuing the Note Policy;
and
          WHEREAS, the Trust Collateral Agent wishes to appoint the Custodian to
hold the Receivable Files as the custodian on behalf of the Issuer and the Trust
Collateral Agent;
          NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
          1.   Appointment of Custodian; Acknowledgement of Receipt. Subject to
the terms and conditions hereof, the Trust Collateral Agent hereby revocably
appoints the Custodian, but shall not be responsible for the acts or omissions
of the Custodian, and the Custodian hereby accepts such appointment, as
custodian and bailee on behalf of the Issuer and the Trust Collateral Agent, to
maintain exclusive custody of the Receivable Files relating to the Receivables
from time to time pledged to the Trust Collateral Agent as part of the Other
Conveyed Property. In performing its duties hereunder, the Custodian agrees to
act with reasonable care, using that degree of skill and attention that a
commercial bank acting in the capacity of a custodian would exercise with
respect to files relating to comparable automotive or other receivables that it
services or holds for itself or others. The Custodian hereby, as of the Closing
Date, and, with

 



--------------------------------------------------------------------------------



 




respect to any Subsequent Receivables as of the applicable Subsequent Transfer
Date, acknowledges receipt of the Receivable File for each Receivable listed in
the Schedule of Receivables attached as Schedule A to the Sale and Servicing
Agreement subject to any exceptions noted on the Custodian’s Acknowledgement (as
defined below). As evidence of its acknowledgement of such receipt of such
Receivables, the Custodian shall execute and deliver on the Closing Date, and
with respect to any Subsequent Receivables, the applicable Subsequent Transfer
Date, the Custodian’s Acknowledgement attached hereto as Exhibit A-1 or
Exhibit A-2 with respect to any Subsequent Receivable (the “Custodian’s
Acknowledgement”).
          2.   Maintenance of Receivables Files at Office. The Custodian agrees
to maintain the Receivable Files at its office located at 4001 Embarcadero,
Suite 200, Arlington, Texas 76014 or, subject to the prior written consent of
the Insurer (so long as no Insurer Default shall have occurred and be
continuing), at such other office as shall from time to time be identified to
the Trust Collateral Agent and the Insurer, and the Custodian will hold the
Receivable Files in such office on behalf of the Issuer and the Trust Collateral
Agent, clearly identified as being separate from any other instruments and files
on its records, including other instruments and files held by the Custodian and
in compliance with Section 3(b) hereof.
          3.   Duties of Custodian.
          (a)   Safekeeping. The Custodian shall hold the Receivable Files on
behalf of the Trust Collateral Agent clearly identified as being separate from
all other files or records maintained by the Custodian at the same location and
shall maintain such accurate and complete accounts, records and computer systems
pertaining to each Receivable File as will enable the Trust Collateral Agent to
comply with the terms and conditions of the Sale and Servicing Agreement. Each
Receivable shall be stamped on both of the first page and the signature page (if
different) in accordance with the instructions from time to time provided by the
Insurer, and the form and content of the stamp shall be acceptable to the
Insurer. Each Receivable shall be identified on the books and records of the
Custodian in a manner that (i) is consistent with the practices of a commercial
bank acting in the capacity of custodian with respect to similar receivables,
(ii) indicates that the Receivables are held by the Custodian on behalf of the
Trust Collateral Agent and (iii) is otherwise necessary, as reasonably
determined by the Custodian, to comply with the terms of this Custodian
Agreement. The Custodian shall conduct, or cause to be conducted, periodic
physical inspections of the Receivable Files held by it under this Custodian
Agreement, and of the related accounts, records and computer systems, in such a
manner as shall enable the Trust Collateral Agent, the Insurer and the Custodian
to verify the accuracy of the Custodian’s inventory and recordkeeping. Such
inspections shall be conducted at such times, in such manner and by such persons
including, without limitation, independent accountants, as the Insurer or the
Trust Collateral Agent may request and the cost of such inspections shall be
borne directly by the Custodian and not by the Trust Collateral Agent. The
Custodian shall promptly report to the Insurer and the Trust Collateral Agent
any failure on its part to hold the Receivable Files and maintain its accounts,
records and computer systems as herein provided and promptly take appropriate
action to remedy any such failure. Upon request, the Custodian shall make copies
or other electronic file records (e.g., diskettes, CD’s, etc.) (the “Copies”) of
the Receivable Files and shall deliver such Copies to the Trust Collateral Agent
and the Trust Collateral Agent shall hold such Copies on behalf of the
Noteholders and the Insurer. Subject to Section 3(c) hereof, the Custodian shall
at all times maintain the original of the (i) fully executed original

2



--------------------------------------------------------------------------------



 




retail installment sales contract or promissory note (or with respect to
“electronic chattel paper”, as such term is defined in the UCC, an authoritative
copy) and (ii) Lien Certificate or application therefore (if no such Lien
Certificate has yet been issued), in each case relating to each Receivable in a
fireproof vault; provided, however, the Lien Certificate may be maintained
electronically by the Registrar of Titles of the applicable state pursuant to
applicable state laws, with confirmation thereof maintained by the Custodian or
a third-party service provider.
          (b)   Access to Records. The Custodian shall, subject only to the
Custodian’s security requirements applicable to its own employees having access
to similar records held by the Custodian, which requirements shall be consistent
with the practices of a commercial bank acting in the capacity of custodian with
respect to similar files or records, and at such times as may be reasonably
imposed by the Custodian, permit only the Noteholders, the Insurer and the Trust
Collateral Agent or their duly authorized representatives, attorneys or auditors
to inspect the Receivable Files and the related accounts, records, and computer
systems maintained by the Custodian pursuant hereto at such times as the
Noteholders, the Insurer or the Trust Collateral Agent may reasonably request.
          (c)   Release of Documents. Consistent with the practices of a
commercial bank acting in the capacity of custodian with respect to similar
files or records, the Custodian may release any Receivable in the Receivable
Files to the Servicer, if appropriate, under the circumstances provided in
Section 3.3(b) of the Sale and Servicing Agreement.
          (d)   Administration; Reports. The Custodian shall, in general, attend
to all non-discretionary details in connection with maintaining custody of the
Receivable Files on behalf of the Trust Collateral Agent. In addition, the
Custodian shall assist the Trust Collateral Agent generally in the preparation
of any routine reports to Noteholders and the Insurer or to regulatory bodies,
to the extent necessitated by the Custodian’s custody of the Receivable Files.
          (e)   Review of Lien Certificates. On or before the Closing Date, and
on or before the applicable Subsequent Transfer Date in the case of any
Subsequent Receivables, the Custodian shall deliver to the Trust Collateral
Agent a listing in the form attached hereto as Schedule II of Exhibit A-1, or
Schedule II of Exhibit A-2 with respect to any Subsequent Receivables, of all
Receivables with respect to which a Lien Certificate, showing AFS (or an
Originating Affiliate or Titled Third-Party Lender) as secured party, was not
included in the related Receivable File as of such date. In addition, the
Custodian shall deliver to the Trust Collateral Agent and the Insurer an
exception report in the form attached hereto as Schedule II of Exhibit A-1, or
Schedule II of Exhibit A-2 with respect to any Subsequent Receivables (i) no
later than the last Business Day of the calendar month during which the 90th day
after the Closing Date (or, with respect to Subsequent Receivables, the 90th day
after the applicable Subsequent Transfer Date) occurred, (ii) no later than the
last Business Day of the calendar month during which the 180th day after the
Closing Date (or, with respect to Subsequent Receivables, the 180th day after
the applicable Subsequent Transfer Date) occurred and (iii) no later than the
last Business Day of the calendar month during which the 240th day after the
Closing Date (or, with respect to Subsequent Receivables, the 240th day after
the applicable Subsequent Transfer Date) occurred.

3



--------------------------------------------------------------------------------



 



          4.   Instructions; Authority to Act. The Custodian shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Responsible Officer of the Trust
Collateral Agent. Such instructions may be general or specific in terms. A copy
of any such instructions shall be furnished by the Trust Collateral Agent to the
Trustee, the Issuer and the Insurer.
          5.   Custodian Fee. For its services under this Agreement, the
Custodian shall be entitled to reasonable compensation to be paid by the
Servicer.
          6.   Indemnification by the Custodian. The Custodian agrees to
indemnify the Issuer, the Owner Trustee, the Trust Collateral Agent, the Backup
Servicer, the Insurer and the Trustee for any and all liabilities, obligations,
losses, damage, payments, costs or expenses of any kind whatsoever (including
the fees and expenses of counsel) that may be imposed on, incurred or asserted
against the Issuer, the Owner Trustee, the Trust Collateral Agent, the Backup
Servicer and the Insurer and the Trustee and their respective officers,
directors, employees, agents, attorneys and successors and assigns as the result
of any act or omission in any way relating to the maintenance and custody by the
Custodian of the Receivable Files; provided, however, that the Custodian shall
not be liable for any portion of any such liabilities, obligations, losses,
damages, payments or costs or expenses due to the willful misfeasance, bad faith
or gross negligence of the Issuer, the Owner Trustee, the Trust Collateral
Agent, the Collateral Agent, the Backup Servicer, the Insurer or the Trustee or
the officers, directors, employees and agents thereof. In no event shall the
Custodian be liable to any third party for acts or omissions of the Custodian.
          7.   Advice of Counsel. The Custodian and the Trust Collateral Agent
further agree that the Custodian shall be entitled to rely and act upon advice
of counsel with respect to its performance hereunder as custodian and shall be
without liability for any action reasonably taken pursuant to such advice,
provided that such action is not in violation of applicable Federal or state
law.
          8.   Effective Period, Termination, and Amendment; Interpretive and
Additional Provisions. This Custodian Agreement shall become effective as of the
date hereof and shall continue in full force and effect until terminated as
hereinafter provided. Prior to an Insurer Default, this Custodian Agreement may
be amended at any time by mutual agreement of the Insurer, the Trust Collateral
Agent and the Custodian and may be terminated by either the Insurer or the
Custodian by giving written notice to the other parties, such termination to
take effect no sooner than thirty (30) days after the date of such notice;
provided, however, that the Insurer may terminate this Custodian Agreement at
any time in its sole discretion and any termination by the Insurer shall take
effect immediately. So long as AFS is serving as Custodian, any termination of
AFS as Servicer under the Sale and Servicing Agreement shall terminate AFS as
Custodian under this Agreement. If an Insurer Default shall have occurred and be
continuing, with the prior written consent of the Note Majority, this Custodian
Agreement may be amended at any time by mutual agreement of the parties hereto
and may be terminated by any party by giving written notice to the other
parties, such termination to take effect no sooner than thirty (30) days after
the date of such notice; provided, however, that if an Insurer Default has
occurred and is continuing such action shall not materially adversely affect the
interest of the Insurer. Upon any termination or amendment of this Custodian
Agreement, the Trust Collateral Agent, in the case of

4



--------------------------------------------------------------------------------



 




amendments, and the party seeking termination, in the case of terminations,
shall give written notice to the Insurer, Standard & Poor’s, a division of the
McGraw-Hill Companies, Inc. (“Standard & Poor’s”), Moody’s Investors Service
(“Moody’s”) and Fitch Inc. (“Fitch”) (collectively, the “Rating Agencies”).
Immediately after receipt of notice of termination of this Custodian Agreement,
the Custodian shall deliver the Receivable Files to the Trust Collateral Agent
on behalf of the Noteholders and the Insurer, and at the Custodian’s expense, at
such place or places as the Trust Collateral Agent, or the Insurer in the case
of a termination by the Insurer, may designate, and the Trust Collateral Agent,
or its agent, as the case may be, shall act as custodian for such Receivables
Files on behalf of the Noteholders and the Insurer until such time as a
successor custodian, approved by the Insurer, has been appointed. If, within
seventy-two (72) hours after the termination of this Custodian Agreement, the
Custodian has not delivered the Receivable Files in accordance with the
preceding sentence, the Insurer or, if an Insurer Default shall have occurred
and be continuing, the Trust Collateral Agent, may enter the premises of the
Custodian and remove the Receivable Files from such premises. In connection with
the administration of this Agreement, the parties may agree from time to time
upon the interpretation of the provisions of this Agreement as may in their
joint opinion be consistent with the general tenor and purposes of this
Agreement, any such interpretation to be signed by all parties and annexed
hereto.
          9.   Governing Law. This Custodian Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
the conflict of law provisions thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).
          10.   Notices. All demands, notices and communications hereunder shall
be in writing, electronically delivered, delivered or mailed, and shall be
deemed to have been duly given upon receipt (a) in the case of the Custodian, at
the following address: AmeriCredit Financial Services, Inc., 801 Cherry Street,
Suite 3900, Fort Worth, Texas 76102, Attention: Chief Financial Officer, (b) in
the case of the Trust Collateral Agent, at the following address: Wells Fargo
Bank, National Association, Sixth and Marquette Avenue, MAC N9311–161,
Minneapolis, Minnesota 55479 (facsimile number (612) 667-3464), Attention:
Corporate Trust Services/Asset Backed Administration, (c) in the case of the
Insurer, at the following address: Financial Guaranty Insurance Company, 125
Park Avenue, New York, New York 10017, Attention: Structured Finance
Surveillance, (d) in the case of Moody’s, at the following address: 99 Church
Street, New York, New York 10007, (e) in the case of Fitch, at the following
address: One State Street Plaza, New York, New York 10004 and (f) in the case of
Standard and Poor’s via electronic delivery to Servicer_reports@sandp.com; for
any information not available in electronic format, hard copies should be sent
to the following address: 55 Water Street, 41st floor, New York, New York
10041-0003, Attention: ABS Surveillance Group, or at such other address as shall
be designated by such party in a written notice to the other parties.
          11.   Binding Effect. This Custodian Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns. Concurrently with the appointment of a successor trustee
under the Sale and Servicing Agreement, the parties hereto shall amend this
Custodian Agreement to make said successor trustee, the successor to the Trust
Collateral Agent hereunder.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this
Custodian Agreement to be executed in its name and on its behalf by a duly
authorized officer on the day and year first above written.

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trust Collateral Agent
      By:   /s/ Marianna C. Stershic         Name:   Marianna C. Stershic       
Title:   Vice President        AMERICREDIT FINANCIAL SERVICES, INC.,
as Custodian
      By:   /s/ Sheli D. Fitzgerald         Name:   Sheli D. Fitzgerald       
Title:   Vice-President, Structured Finance        FINANCIAL GUARANTY INSURANCE
COMPANY
      By:   /s/ Matthew Fanelli         Name:   Matthew Fanelli        Title:  
Vice President     

The foregoing Custodian Agreement
is hereby confirmed and accepted
as of the date first above written.

          AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2006-B-G,      as Issuer    
 
        By: WILMINGTON TRUST COMPANY,          not in its individual capacity
but solely          as Owner Trustee on behalf of the Trust    
 
       
By:
  /s/ J. Christopher Murphy    
 
       
 
  Name: J. Christopher Murphy    
 
  Title: Financial Services Officer    

[Custodian Agreement]

6



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CUSTODIAN’S ACKNOWLEDGEMENT
          AmeriCredit Financial Services, Inc. (the “Custodian”), acting as
Custodian under a Custodian Agreement, dated as of September 18, 2006, among the
Custodian, Wells Fargo Bank, National Association, as Trust Collateral Agent and
Financial Guaranty Insurance Company, pursuant to which the Custodian holds on
behalf of the Trust Collateral Agent for the benefit of the Noteholders and the
Insurer certain “Receivable Files,” as defined in the Sale and Servicing
Agreement, dated as of September 18, 2006 (the “Sale and Servicing Agreement”),
among AmeriCredit Automobile Receivables Trust 2006-B-G, as Issuer, AFS SenSub
Corp., as Seller, AmeriCredit Financial Services, Inc., as Servicer, and Wells
Fargo Bank, National Association, as Trust Collateral Agent and Backup Servicer,
hereby acknowledges receipt of the Receivable File for each Receivable listed in
the Schedule of Receivables attached as Schedule A to said Sale and Servicing
Agreement except as noted in the Exception List attached as Schedule I and the
Lien Perfection Exception List attached as Schedule II hereto.
          IN WITNESS WHEREOF, AmeriCredit Financial Services, Inc. has caused
this acknowledgement to be executed by its duly authorized officer as of this
26th day of September, 2006.

            AMERICREDIT FINANCIAL SERVICES, INC.,
as Custodian
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
Custodian Exception List

1



--------------------------------------------------------------------------------



 



SCHEDULE II
Lien Perfection Exception List

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
CUSTODIAN’S ACKNOWLEDGEMENT
          AmeriCredit Financial Services, Inc. (the “Custodian”), acting as
Custodian under a Custodian Agreement, dated as of September 18, 2006, among the
Custodian, Wells Fargo Bank, National Association, as Trust Collateral Agent and
Financial Guaranty Insurance Company, pursuant to which the Custodian holds on
behalf of the Noteholders and the Insurer certain “Receivable Files,” as defined
in the Sale and Servicing Agreement, dated as of September 18, 2006, among
AmeriCredit Automobile Receivables Trust 2006-B-G, AFS SenSub Corp., as Seller,
AmeriCredit Financial Services, Inc., as Servicer, and Wells Fargo Bank,
National Association, as Trust Collateral Agent and as Backup Servicer, hereby
acknowledges receipt of the Receivable File for each Receivable listed in
Schedule A to the Subsequent Transfer Agreement dated as of
                    , 20___, among AmeriCredit Automobile Receivables Trust
2006-B-G, as Issuer, AFS SenSub Corp., as Seller, AmeriCredit Financial
Services, Inc., as Servicer, Wells Fargo Bank, National Association, as Trust
Collateral Agent and as Backup Servicer, except as noted in the Exception List
attached as Schedule I and the Lien Perfection Exception List attached as
Schedule II hereto.
          IN WITNESS WHEREOF, AmeriCredit Financial Services, Inc. has caused
this acknowledgement to be executed by its duly authorized officer as of this
___th day of                     , 20___.

            AMERICREDIT FINANCIAL SERVICES, INC.,
as Custodian
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
Custodian Exception List

1



--------------------------------------------------------------------------------



 



SCHEDULE II
Lien Perfection Exception List

2